       Case 3:19-cv-01183-KAD Document 25 Filed 08/14/19 Page 1 of 5




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

              MOTION FOR LEAVE TO PROCEED IN FORIVIA PAUPERIS
                        PURSLJANT TO.28 uS.C. §.191.5



Piain#(6:;, O/tnt                                       ..
      V.                                          Case No.        3:/q-cv-C»/63 ~rAO


    yc.i€ bw f rod
Defendant(s).




       I request leave to commence this civil action without prepayment Of fees, costs,
or security therefor pursuant to 28 U.S.C.§ 1915. In support Of my request,I submit the
attached financial affidavit and state that:
                I am unable to pay such fees, costs, or give Security therefor.
                I am entitled to commence this action against the defendant(s).
                I request that the court direct the United States Marshal]s Service to serve
                process.

                                                   I     1f ted_a t4~ _..^_..____._._.____~~_,nor_
                                                   Original Signature


                                                   Name (print or type)

                                                       Iueej le;dh Herieu. tilvd.
                                                   Street Address

                                                                      Terms     __   ]1dngtt
                                                   City                State          Zip code

                                                   ( ffizt ~ 78 S ~ 9/ 85
                                                   Telephone Number




Rev. 6-2-17
         Case 3:19-cv-01183-KAD Document 25 Filed 08/14/19 Page 2 of 5




                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

                 FINANCEAL AFFIDAVIT IN SLJPPORT OF
           MOTION FOR LEAVE TO PROCEED IN FORMA PAUPER]S
                     PURSUANT TO 28 U.S.C. §1915



     «oL;bO)aprth
 plaintiff(s)I

         V.                                                Case No.    5: Iq ~ a. - om3-I to
                                                                      ---------~------------------

    YaleLetw
 Defendant(s).




I declare that:

         (1)       I am unableto paysuch fees, costs, orgive securitytherefor.

        (2)       I am entitled to commence this action against the defendant(s).

I further state that the responses i have made to the questions below relating to my
ability to pay the cost of prosecuting this action and other matters are true.

MARITAL STATUS
                 Married         Separated        Divorced
lf separated `or divorced; are you paying any support or aFry form Of mainter[afice?
Yes          No
Dependents: Spouse              Children #        Others # 2-
and relationship
Please provide th e names and ages Of your children.      If a child is a minor, please
identify the child by initials only.




RESIDENCE
Street Address: /GAGo ¢,c# rfurew 64ct. ^p,. /08
City: +£4:±4ha                  _ State:


Rev 6t2-17
                                               2
       Case 3:19-cv-01183-KAD Document 25 Filed 08/14/19 Page 3 of 5




Zip Code: 710Sq                  Telephone:        832~766®565


EBuCAT!ON
Please circle the highest level of formal education you have received:
Grammar School
College       1234   E:s:.8rfd5u:t:.8 G}H# School           910 11 12.

EMPLOYMENT
lf emDloved at present, complete the following:
Nave of employer:
Address of employer:
How long employed by present employer:
Gross Income before taxes or other deductions:
          Monthly                           Weekly

lf selfremDloved state gross weekly wages before taxes and deductions:
What is the nature of your employment?

lf unemDloved at present, complete the following:
I have been unemployed since the       2qt''         day of±±±           .iap
The name of my last employer:       Ben/ a fiiman
Address:      4z® 2®tt S+` N. #3#®    Brf
Telephone#: (2o5     ) -25I-3ceo
Last salary or wages received (gross amount before taxes and deductions): SG'CcO

lf §pg±±§g isempfoysd, riease complete the fo#owing:
Name of employer:
How long employed:
Gross Income before taxes and deductions:
          Monthly                       Weekly
What js the nature of spouse]s employment?

lf on welfare or receiving unemDlovment benefits complete the following:
I have been on welfare or receiving unemployment benefits since:
I am receiving S                   monthly          weekly
for myself and family of

lf receiving social seouritv, disability or workers' compensation benefiits complete the
following:
I have been receiving social security, disabilfty or workers' compensation benefits
since:
I am receiviFig S                                         weekly

FINANCIAL STATUS
Owner of real property? Yes           N.i
Rev. 6-2-17
                                               3
             Case 3:19-cv-01183-KAD Document 25 Filed 08/14/19 Page 4 of 5




     f yes, description:
    Address:
    lnwhose name?
    Estimated value:
    Amount owed:
    Owed to:
    Total:
                                            Monthly Payment
    Owed to:
    Total:
                                             Monthly Payment
    Annual income from
                       Property,

   AREfaake
   Ftegistered owner(s)       name(s):
                                _ . _\.
   Present value of a`ut'omobile:
   Owed to:
   Amount owed:


   8:§:,°nrbsaenckusr':=§3=vifgg.and|oanassociations
                          _ .a_ -. .`* |\+tJI I
   hl-I
   Names,,--,-- I _alddresses
            affld    _, I     of banks.and                     7?
                                               associetiens:        Gape #'
      ftysrm , Ty `7c6Of

  Stocks or bonds owned:

                                                                              stock
                                                                               d,-,-
                                                                                    or identify
                                                                                2,a,I.2
                                                                                      S;I:ck
                                                                                                  F/ep+fic*how
  REnhouseorapartment:
 Monthly mortgage payment on house:
 Gas bill per month:
 Electric bill per month:
 Phone bill per month:
 Car payments per month:
 Car insurance payments per month:
 Othertypesofinsurancepaymentspermonth
 Mgfl::!sye#s¥rentstor®tai!merchants:

 please list:
Monthly payments on any
                        Other outstanding
loans or debts
  please list:             haJb fion      nd hate s€nou
  Please list:




Rev 6-2-17

                                                   4
          Case 3:19-cv-01183-KAD Document 25 Filed 08/14/19 Page 5 of 5




Any money owed to doctors, hospitals, lawyers
     Please list:
     Please list:
Monthly payment for maintenance or child support
under separation or dissolution agreement:   S
Estimated monthly expenditure on food:       S
Estimated monthly expenditure on clothing:   S

Total amount of monthly obligations:              S

Other information pertinent to financial status: (Include stocks, bonds, savings bonds,
interests in trusts either owned or jointly owned):




PREVIOUS LITIGATION:
If you have ever filed a case in this district, provide the following information for each
case you have filed.    If you need additional space, please continue on a separate
sheet.

          Case Number       Case caption                  Disposition of case
1-




                                                  Original Signature of Affiant


                    DECLARATioN UNDER FE.NALTy OF pERLruRy

I declare under penalty of perjury under the laws of the United States of America that
the foregoing is true and correct to the best of my knowledge and belief.

Date:
                                   Original Si.gnature of Affi.ant




Rev. 6-2-17
